MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order adopting and affirming the Immigration Judge’s order denying petitioner Carlos Robles Huerta’s application for cancellation of removal, adjustment of status, and voluntary departure.
*640A review of the administrative record demonstrates that there is substantial evidence to support the BIA’s decision that petitioner failed to establish continuous physical presence in the United States for a period of not less than ten years as required for cancellation of removal. See 8 U.S.C. § 1229b(b)(l)(A); Lopez-Alvarado v. Ashcroft, 381 F.3d 847, 850-51 (9th Cir.2004).
Accordingly, respondent’s motion for summary disposition is granted in part because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam).
To the extent that petitioner challenges the agency’s decision to deny petitioner’s application for adjustment of status and voluntary departure, we lack jurisdiction to review these discretionary determinations. See 8 U.S.C. §§ 1229c(f), 1252(a)(2)(B)(i); Bazuar-Cota v. Gonzales, 466 F.3d 747, 749 (9th Cir.2006); Galeana-Mendoza v. Gonzales, 465 F.3d 1054, 1056 n. 5 (9th Cir.2006).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.